Case 2:17-cv-04917-ADS-AKT Document 27 Filed 11/05/18 Page 1 of 14 PageID #: 232



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 STEPHANIE ROMAN

                 Plaintiff,

         v.                                                      Case No. 2:17-cv-04917

 RGS FINANCIAL, INC.

                 Defendant.


              DEFENDANT RGS FINANCIAL, INC.’S BRIEF IN OPPOSITION
                TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

         COMES NOW, Defendant RGS Financial, Inc. (“RGS”) and files this Response to

 Plaintiff’s Motion for Summary Judgment,1 and will show onto this Court as follows:

                                         I. INTRODUCTION

         Plaintiff claims that RGS violated the Fair Debt Collection Practices Act, 15 U.S.C. §

 1692 et seq. (“FDCPA”), by sending a letter to Plaintiff that did not fully comply with the

 FDCPA. Doc. 1. Plaintiff has lumped her First, Third, and Fourth Claim together under the title

 “Debt Amount Claims.” Doc. 24-2 at 11. As demonstrated in this Response and in RGS’s

 Motion for Summary Judgment, these claims all fail as a matter of law. Plaintiff alleges that

 interest and fees were accruing on the debt, but she has evidence in admissible form to support

 said conclusion. Plaintiff’s only purported evidence that that interest or fees would have accrued

 on the debt is that the original creditor agreement (which is not before this Court) allegedly

 required it. This theory requires the Court to speculate that this agreement governs how RGS

 collects the debt, which is improper and has been rejected by the Second Circuit. Derosa v. CAC


 1
   As the Parties have moved for cross moved summary judgment, RGS incorporates by reference the arguments
 raised in its Motion for Summary Judgment.

                                                    1
Case 2:17-cv-04917-ADS-AKT Document 27 Filed 11/05/18 Page 2 of 14 PageID #: 233



 Financial Corp., 2018 WL 5344906, at *2 (2d Cir. Oct. 29, 2018) (summary order) (“It is thus

 speculative to claim that the underlying account would continue to accrue interest and fees when

 the account had been transferred or assigned to another party for collection.”). The only

 admissible evidence before the Court shows that interest and fees were not accruing on the debt.

 Exhibit A. Therefore, under the Second Circuit’s opinion in Taylor, there was no duty to inform

 Plaintiff that interest and fees were not accruing. Summary judgment should be denied to

 Plaintiff on these claims.

           Plaintiff presents no arguments as to her Second Claim, instead claiming that he is not

 abandoning the claim but rather “reserves the right to argue same if summary judgment is

 denied.” Doc. 24-2 at 11. However, the Second Claim clearly fails as a matter of law, as

 described by RGS’s Motion for Summary Judgment and in the cases that have examined similar

 arguments and should be dismissed regardless. Doc. 23-1 at 5-6.

           Plaintiff has lumped her Fifth and Sixth claims together as the Overshadow Claims. Doc.

 24-2 at 11. Plaintiff makes several mischaracterizations about the letter, such that some typeface

 is smaller than others when a casual examination of the letter shows that is not true. Doc. 24-2.

 Plaintiff’s arguments that the payment options or anything else in the letter overshadows

 Plaintiff’s Section 1692g rights as contained in the letter fail as a matter of law. Numerous courts

 have rejected the claims Plaintiff makes and the cases cited by Plaintiff are inapplicable to the

 letter sent by RGS. For these reasons, Plaintiff’s Motion for Summary Judgment should be

 denied.

     II. PROCEDURAL OBJECTION TO PLAINTIFF’S MOTION FOR SUMMARY
                              JUDGMENT

           This Court’s Individual Motion Practices and the Local Rules for the Eastern District of

 New York govern the steps a party is required to take in order to file a motion for summary


                                                  2
Case 2:17-cv-04917-ADS-AKT Document 27 Filed 11/05/18 Page 3 of 14 PageID #: 234



 judgment. This Court’s Individual Motion Practices state that “[n]o motion for summary

 judgment will be accepted for filing and docketing unless the movant has complied with the

 following procedures.” Individual Motion Practices at 7. The Motion Practice requires a party to

 first serve a Rule 56.1 Statements of Material Facts. Id. Any party seeking to oppose the motion

 must serve a counter-statement of facts within seven days, or by another date specified by the

 Court. Id.

        In this case, the Court’s Order directed that any moving party was to file a Rule 56.1

 Statement of Facts by June 22, 2018, and any nonmovant was required to file a Counterstatement

 by July 16, 2018. Doc. 16. The Court’s Order further dictated that any party moving for

 summary judgment must then to request a pre-motion conference with the Court regarding any

 motion for summary judgment on or before July 26, 2018. Doc. 16.

        RGS served its Rule 56.1 Statements of Material Facts on Plaintiff on June 22, 2018, as

 required by the Court. Doc. 16 at 2. Plaintiff did not serve a Counter-Statement of Fact by July

 16, 2018, as required by the Court. Id. On July 22, 2018, RGS filed a Motion for Pre-Motion

 Conference to seek permission to file a motion for summary judgment with the Court. The Court

 granted the Motion and ordered Plaintiff to respond to RGS’ Rule 56.1 Statements of Material

 Facts. Doc. 19. At no time did Plaintiff comply with this Court’s Order concerning the conditions

 precedent concerning a motion for summary judgment.

        Plaintiff claims that “[t]he parties appeared for the pre-motion conference with Your

 Honor on September 13, 2018, at which time Your Honor granted Defendant leave to file a

 motion for summary judgment and granted Plaintiff’s verbal request to cross-move for summary

 judgment.” However, this is not accurate and is not reflected in the order entered by the Court.




                                                3
Case 2:17-cv-04917-ADS-AKT Document 27 Filed 11/05/18 Page 4 of 14 PageID #: 235



 Rather, the Court asked the parties to work out a briefing schedule concerning RGS’s motion for

 summary judgment.

        The procedural history of this case demonstrates that Plaintiff repeatedly failed to follow

 the Court’s Order and Individual Motion Practices in filing her motion for summary judgment.

 Plaintiff did not timely serve a Rule 56.1 Statement of Material Facts or properly request a pre-

 motion conference as required by the Court’s Order. Doc. 16. For these reasons, this Court

 should strike Plaintiff’s Motion for Summary Judgment from the docket and not consider same.

                           III. ARGUMENTS AND AUTHORITIES

    A. Standard of Law

        Pursuant to Rule 56 of the Federal Rules of Civil Procedure, a “court shall grant summary

 judgment if the movant shows that there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In deciding a motion

 for summary judgment, the court “is not to weigh the evidence but is instead required to view the

 evidence in the light most favorable to the party opposing summary judgment, to draw all

 reasonable inferences in favor of that party, and to eschew credibility assessments.” Amnesty Am.

 v. Town of W. Hartford, 361 F.3d 113, 122 (2d Cir. 2004); see also Anderson v. Liberty Lobby,

 Inc., 477 U.S. 242, 248 (1986) (holding that a motion for summary judgment should be denied if

 “the evidence is such that a reasonable jury could return a verdict for the nonmoving party”).

        Once the movant has met its initial burden, the party opposing summary judgment “must

 do more than simply show that there is some metaphysical doubt as to the material facts. . . .

 [T]he nonmoving party must come forward with specific facts showing that there is a genuine

 issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986)

 (internal quotation marks omitted); see also Maxton v. Underwriter Labs., Inc., 4 F. Supp. 3d



                                                 4
Case 2:17-cv-04917-ADS-AKT Document 27 Filed 11/05/18 Page 5 of 14 PageID #: 236



 534, 542 (E.D.N.Y. 2014) (“An issue of fact is considered ‘genuine’ when a reasonable finder of

 fact could render a verdict in favor of the non-moving party.”).          In determining whether

 summary judgment is warranted, “the court’s responsibility is not to resolve disputed issues of

 fact but to assess whether there are any factual issues to be tried, while resolving ambiguities and

 drawing reasonable inferences against the moving party.” Knight v. U.S. Fire Ins. Co., 804 F.2d

 9, 11 (2d Cir. 1986).

    B. Plaintiff’s Debt Amount Claims fail as a matter of law

        Plaintiff’s claims as to the Debt Amount Claims (Plaintiff’s First, Third, and Fourth

 Claims) fail as a matter of law under established Second Circuit case law and should be

 dismissed. Plaintiff’s claims fail because interest and other fees were not accruing on the debt,

 regardless of what Plaintiff suggests or asks the Court to speculate. Plaintiff has presented no

 evidence that fees or interest were accruing when the debt was placed with RGS.. On the other

 hand, RGS has presented admissible evidence interest or fees were not accruing on the debt

 while it was with RGS. Exhibit A.

        Plaintiff’s entire claim relies on the agreement between Plaintiff and Capital One, the

 creditor to the debt. Doc. 24-2 at 14. Plaintiff argues that because RGS was not a party to the

 agreement between Plaintiff and Capital One, that it RGS “had no authority to change, waive or

 modify any terms of that agreement.” Doc. 24-2. Plaintiff argues that since the original contract

 charged interest, then interest must necessarily still be accruing on the debt. Despite this

 conclusion, Plaintiff did not include the original credit agreement as an exhibit in her Motion for

 Summary Judgment or submit any other evidence to support the conclusion that interest was

 continuing to accrue after the debt was placed with RGS.




                                                  5
Case 2:17-cv-04917-ADS-AKT Document 27 Filed 11/05/18 Page 6 of 14 PageID #: 237



            Plaintiff’s only purported evidence are RGS’s Responses to Plaintiff’s Requests for

 Admission and RGS’s Responses to Plaintiff’s Interrogatories. Yet these discovery responses do

 not support Plaintiff’s arguments. RGS’s responses to Plaintiff’s discovery only state that the

 credit agreement between Plaintiff and Capital One provided for the accrual of late fees and

 interest and that it was not communicated to RGS that RGS should not collect interest or late

 fees. These responses fail to prove that interest or fees were accruing when the debt was placed

 with RGS. Finally, Plaintiff presents no argument or evidence why RGS was purportedly

 compelled to collect interest or fees if it was not a party to the agreement between Plaintiff and

 Capital One.

            The Second Circuit recently addressed a similar claim raised by Plaintiff in Derosa v.

 CAC Financial Corp., 2018 WL 5344906, at *2 (2d Cir. Oct. 29, 2018) (summary order).2 In

 Derosa, plaintiff’s evidence that the debt was accruing was “(1) a personal declaration stating

 that her account had previously “accrued interest on any balances carried, and late fees on any

 late or missed payments”; and (2) a generic credit card agreement, which she alleged showed that

 the account would continue to accrue interest and fees even in default.” Id. The Second Circuit

 rejected that this evidence as support for the theory that interest and fees would continue to

 accrue. Id. Most importantly, the Second Circuit held:

            The fact that the account accrued interest and fees when being administered by
            the original creditor is not indicative of how the account would function when
            transferred to a debt-collection agency like CAC. It is thus speculative to claim
            that the underlying account would continue to accrue interest and fees when the
            account had been transferred or assigned to another party for collection.
 Id. This is exactly what Plaintiff is trying to do in this case. As set forth by the Second Circuit,

 Plaintiff’s arguments are insufficient to prevail on summary judgment. Accordingly, Plaintiff has



 2
     The plaintiff isn Derosa was represented by the same counsel as Plaintiff in this case.

                                                              6
Case 2:17-cv-04917-ADS-AKT Document 27 Filed 11/05/18 Page 7 of 14 PageID #: 238



 failed to present any admissible evidence that interest or fees were accruing on the debt while it

 was placed with RGS.

         Despite Plaintiff’s contentions otherwise, this case is still governed the Second Circuit’s

 opinion in Taylor v. Financial Recovery Services, Inc., 886 F. 3d 212 (2nd Cir. 2018). Plaintiff

 claims that Taylor does not apply because RGS has not presented any evidence from the creditor.

 However, given that this is Plaintiff’s motion, the burden is on Plaintiff to prove that interest was

 accruing and the Court is required to draw all inferences in the favor of RGS. There is no

 evidence in this record that interest or fees were accruing on the debt and Plaintiff’s unsupported

 assertion that a credit agreement—that is not before this Court—requires RGS to accrue interest

 on the debt is not sufficient to prevail on summary judgment.

         In Taylor, the Second Circuit held in pertinent part:
         if a collection notice correctly states a consumer's balance without mentioning
         interest or fees, and no such interest or fees are accruing, then the notice will
         neither be misleading within the meaning of Section 1692e, nor fail to state
         accurately the amount of the debt under Section 1692g. If instead the notice
         contains no mention of interest or fees, and they are accruing, then the notice will
         run afoul of the requirements of both Section 1692e and Section 1692g.
 Taylor, 886 F. 3d at 215. The only evidence before the Court is that no interest or fees were

 accruing and that a payment of the amount stated in the letter would have satisfied the debt.

 Exhibit A. Therefore, Taylor controls this case. Since no interest or fees were accruing, RGS was

 not required to include any safe harbor language that might be required when a debt is accruing

 interest or fees.

         While Plaintiff takes issue with the Declaration of Mike Ryalls, there is nothing before

 this Court that suggests that this Court should reject same. Plaintiff considers the affidavit “self-

 serving” but fails to offer an explanation to support that conclusion. Doc. 24-2 at 13. Even if it

 was, “an affidavit is not automatically discredited merely because it is self-serving.” Shami v.



                                                  7
Case 2:17-cv-04917-ADS-AKT Document 27 Filed 11/05/18 Page 8 of 14 PageID #: 239



 Nat'l Enter. Sys., 914 F. Supp. 2d 353, 358 (E.D.N.Y. 2012). This is especially true since there is

 no evidence submitted by Plaintiff to refute Ryalls’ Declaration. Id. Any failure to disclose Mike

 Ryalls is harmless. See Design Strategies, Inc. v. Davis, 228 F.R.D. 210, 212 (S.D.N.Y. 2005)

 (exclusion for failure to disclose excused if substantially justified or harmless). Mike Ryalls had

 signed the first set of Responses to Plaintiff’s Interrogatories. Exhibit D; See Fed. R. Civ. P.

 26(e) (1) (“A party is under a duty to supplement at appropriate intervals its disclosures under

 subdivision (a) if the party learns that in some material respect the information disclosed is

 incomplete or incorrect and if the additional or corrective information has not otherwise been

 made known to the other parties during the discovery process or in writing.”) (emphasis added).

 Further, Plaintiff’s counsel is likely well familiar with who Mike Ryalls is, given that he has filed

 several lawsuits against RGS. Nonetheless, in order to ensure there are no possible evidentiary

 problems, RGS has attached the affidavit of Erin Harness, who had been disclosed and is capable

 of attesting to the same facts as Mike Ryalls. Exhibit A.

        As shown by the affidavits of Mike Ryalls and Erin Harness, the debt was not accruing

 any interests or fees while it was placed with RGS. This fact, coupled with Plaintiff’s lack of

 valid and sufficient evidence that any fees or interest was accruing on the debt, shows that Taylor

 controls this case. Given that interest and fees were not accruing on this case, RGS did not have

 any duty to inform Plaintiff that no interest or fees were accruing and Plaintiff’s claims related to

 Debt Amount Claims fail as a matter of law.

    C. Plaintiff’s Overshadowing Claims fail as a matter of law

        Plaintiff claims that the payment options listed in the letter violate the FDCPA. Doc. 1 at

 9-12. Under § 1692g(a), a debt collector must, within five days of the initial communication

 with a consumer, provide the consumer written notice advising her of her right to dispute the



                                                  8
Case 2:17-cv-04917-ADS-AKT Document 27 Filed 11/05/18 Page 9 of 14 PageID #: 240



 debt within 30 days, otherwise known as a 30–day debt validation notice. 15 U.S.C. §

 1692g(a); see also Castro v. Green Tree Servicing LLC, No. 10–7211, 2013 WL 4105196, at *5

 (S.D.N.Y. Aug.14, 2013). Pursuant to Section 1692g(b), “[a]ny collection activities and

 communication during the 30–day period may not overshadow or be inconsistent with the

 disclosure of the consumer's right to dispute the debt ....” 15 U.S.C. § 1692g(b). A debt collector

 may not “confuse and discourage the consumer from exercising his statutory right to dispute the

 validity of the debt within thirty days.” Wiener v. Bloomfield, 901 F. Supp. 771, 775

 (S.D.N.Y.1995). However, the use of conflicting deadlines is not itself a violation of the

 FDCPA. Wiener, 901 F. Supp. at 775; see also Weber v. Computer Credit, Inc., 259 F.R.D. 33,

 39 (E.D.N.Y. 2009) (“[o]nly if the demand for payment obscures the right to dispute the debt

 within 30 days is an issue of ‘overshadowing’ raised”).

         Multiple courts have held that offering settlements or payments options does not

 overshadow the 1692g language. See Akoundi v. FMS, Inc., 2014 WL 3632008, at *5 (S.D.N.Y.

 July 22, 2014) (“Courts have found that including a settlement offer in the same initial

 communication as a 30–day notice, as was the case here, does not overshadow or contradict a

 validation notice.”). The letter must confuse or discourage the consumer from disputing the debt,

 which the letter sent by RGS clearly does not do. There are no grounds to find an overshadowing

 violation in this case.

         The cases cited by Plaintiff are not applicable to this case. For example, Plaintiff cites to

 Gammon v. Joseph H. Belzer, P.A., 1997 WL 189291 (N.D. Ill. 1997). Doc. 24-2. Yet in

 Gammon, there were no payment options in the letter and the language at issue was “Your

 immediate attention to this matter is in your best interest. An envelope is enclosed for your

 convenience in making payment.” Id. at *2. This language is more demanding than the language



                                                   9
Case 2:17-cv-04917-ADS-AKT Document 27 Filed 11/05/18 Page 10 of 14 PageID #: 241



  used by RGS. Compare id. with Exhibit B. However, the court in Gammon found that even this

  more demanding language did not violate the FDPCA. Id. at 2-4. Further, the cases cited in

  Gammon are also inapplicable to this case as they all deal with language that is not present in the

  letter sent by RGS, such as threatening actions within the thirty-day period described in 1692g.

  Id.

           Likewise, Barrientos v. Law Offices of Mark L. Nichter, 76 F.Supp.2d 510, 514

  (S.D.N.Y. 1999) is not applicable either. In Barrientos, the collector sent two different letters,

  both of which demanded payment within a certain number of days and threatened action if

  payment was not made within the time frames. Id. at 514-15. To the contrary, the letter sent by

  RGS did not demand payment within a certain time frame or threaten action if payment is not

  received.

           Plaintiff also cites to in Oberther v. Midland Credit Management, Inc., 45 F. Supp.3d 125

  (D. Mass. 2014). Doc. 24-2 at 23. In Oberther, there were two grounds alleged for an

  overshadowing claim. Id. at 131-33. The first was that the letter only offered two options to

  avoid the debt from being referred for possible litigation. Id.. The second was that the letter

  improperly emphasized calling the collector. Id. In the present case, the letter sent by RGS did

  not threaten to send the case to litigation or tany other action if none of the options were accepted

  by Plaintiff.

        In addition, the court in Oberther rejected the claim that an emphasis on calling the collector

  overshadowed the validation noted. Id. (“Accordingly, the court cannot conclude that the

  repeated emphasis on calling, standing alone, overshadowed the validation notice.”) Plaintiff

  claims that the letter emphasizes the phone number in the letter “for purposes of making

  payment,” which overshadows her rights, just as was claimed in Oberther. Doc. 24-2. However,


                                                    10
Case 2:17-cv-04917-ADS-AKT Document 27 Filed 11/05/18 Page 11 of 14 PageID #: 242



  even a casual glace at the letter shows that it does not emphasize the phone numbers any more

  than it emphasizes the notice to Plaintiff concerning her 1692g rights. Exhibit B. Further, the

  letter states that the Plaintiff can contact RGS by calling by going online to its websites, or by

  mailing. Id. It is clear that the alleged emphasis on calling, which does not exist, is not sufficient

  grounds to find an overshadowing of Plaintiff’s 1692g rights.

     Plaintiff’s reliance on Vu v. Diversified Collection Services, Inc., 296 F.R.D. 343, 359

  (E.D.N.Y. 2013) is also misplaced. The “improper emphasis on telephonic communication” that

  occurred in Vu is not found in this case. Id. In Vu, the letter at issue “went beyond providing

  Plaintiff the option or convenience of contacting Defendant by phone, by specifically requesting

  that Plaintiff refrain from correspondence by mail.” Id. (emphasis added). Requesting that the

  debtor only communicate by telephone overshadowed plaintiff’s rights in Vu because the request

  “conflicted with the validation notice on the reverse side, which (correctly) stated that a

  consumer must write to dispute the debt or obtain certain information.” Id. Once again, this sort

  of language is not present in the letter RGS sent to Plaintiff. There are no phone numbers that

  were emphasized more than the notice of Plaintiff’s Section 1692g rights and RGS presented

  Plaintiff with multiple ways to contact RGS without saying any option was required or even

  preferred. Improper emphasis on telephonic communication in this case is not present in this

  case, and therefore there cannot be a violation of the FDCPA as alleged by Plaintiff.

         Plaintiff’s other cited cases are inapplicable. In Unger v. Nat'l Revenue Group Ltd., 2000

  WL 1897346, *1 (E.D.N.Y. Dec. 8, 2000) the letter sent to the debtor stated that “Payment in full

  is due now.” (emphasis in original). The court noted that the 1692g claim was “physically

  separated from the erroneous statement that payment in full was ‘due now’ and in considerably

  smaller typeface.” Id. at 3. Neither of those things are present in RGS’s letter. There is no



                                                   11
Case 2:17-cv-04917-ADS-AKT Document 27 Filed 11/05/18 Page 12 of 14 PageID #: 243



  statement that the payment is due now and the Section 1692g language was in the same type and

  font face as the payment options. Exhibit B. Also, despite Plaintiff’s contention, there was no

  language in the payment options that were in boldface print. Compare id. with Doc. 24-2 (“or, as

  here, boldface”).

         The letter sent by RGS did not demand immediate payment, payment within a certain

  frame or payment before the thirty-day period described in 1692g expired. See Shapiro v. Dun &

  Bradstreet Receivable Mgmt. Servs., Inc., 209 F. Supp. 2d 330, 331 (S.D.N.Y. 2002), aff'd, 59 F.

  App'x 406 (2d Cir. 2003). Plaintiff could have rejected the offers without suffering any harm.

  See Omogbeme v. Risk Mgmt. Alternatives, Inc., 2003 WL 21909773, at *3 (E.D.N.Y. Aug. 4,

  2003). The payments options are in the same font type and size as the Section 1692g notice.

         Directly on point with this case is the Shapiro case. In that case, the letter sent to the

  debtor by the collector requested that the debtor send payment to the creditor, or alternatively to

  contact the collector if the debtor had any questions. Shapiro, 209 F. Supp. 2d at 233. The letter

  also contained a statement, “NOTICE: SEE REVERSE SIDE FOR IMPORTANT

  INFORMATION.” Id. The court rejected plaintiff’s arguments that these options violated the

  FDCPA. First, the court noted that “the notice at issue here never demands payment within a

  certain time.” Id. at 333. Similar, the letter sent by RGS in this case never demanded payment

  within a certain time frame. Exhibit B. The court also noted that there was “no suggestion as to

  which course the plaintiff should follow nor even a demand for immediate payment.” Shapiro,

  209 F. Supp. 2d at 333. In this case, RGS’ letter only requested that Plaintiff “[p]lease decide

  what works for [Plaintiff].” Exhibit B. The Court went on to reject Plaintiff’s claims that these

  payment options violated any provision of the FDCPA. Shapiro, 209 F. Supp. 2d at 237.




                                                  12
Case 2:17-cv-04917-ADS-AKT Document 27 Filed 11/05/18 Page 13 of 14 PageID #: 244



         The letter did not overshadow Plaintiff’s 1692g rights. Exhibit B. It did not demand

  immediate payment. It did not demand payment before thirty days. It did not threaten any action

  if payment was not received. It did not emphasis any particular action or form of communication.

  And it did not present the Section 1692g language any differently than it presented any other

  information on the letter. Clearly, the letter does not overshadow Plaintiff’s rights and summary

  judgment should be denied to Plaintiff.

                                        IV. CONCLUSION

         All of Plaintiff’s claims fail as a matter of law. The letter accurately stated the amount of

  the debt. The only admissible evidence before the Court demonstrates that there were no interest

  or fees accruing on the debt. Therefore, RGS did not have any duty to inform Plaintiff that

  interest or fees were not accruing and did not have any duty to include the safe harbor language

  that Plaintiff alleges RGS should have included. The letter also did not overshadow any of

  Plaintiff’s rights under Section 1692g. In light of the foregoing, Plaintiff’s motion for summary

  judgment should be denied.

  DATED:         November 5, 2018

                                        LIPPES MATHIAS WEXLER FRIEDMAN LLP

                                        s/ Brendan H. Little
                                        Brendan H. Little, Esq.
                                        Attorneys for Defendant
                                        50 Fountain Plaza, Suite 1700
                                        Buffalo, NY 14202
                                        P: 716-853-5100
                                        F: 716-853-5199
                                        blittle@lippes.com




                                                  13
Case 2:17-cv-04917-ADS-AKT Document 27 Filed 11/05/18 Page 14 of 14 PageID #: 245



                                 CERTIFICATE OF SERVICE

         I hereby certify that on November 5, 2018, I electronically filed the foregoing Brief via

  the CM/ECF system, which should send notice to all counsel of record.


                                      /s Brendan H. Little
                                      Brendan H. Little




                                                14
